                         1        LITTLER MENDELSON, P.C.
                                  MARLENE S. MURACO, Bar No. 154240
                         2        ADAM JOSHUA FISS, Bar No. 211799
                                  mmuraco@littler.com
                         3        50 W. San Fernando, 7th Floor
                                  San Jose, CA 95113.2303
                         4        Telephone: 408.998.4150
                                  Facsimile: 408.288.5686
                         5
                                  ULIANA KOZEYCHUK, Bar No. 258984
                         6        ukozeychuk@littler.com
                                  Littler Mendelson, P.C.
                         7        2050 Main Street
                                  Suite 900
                         8        Irvine, CA 92614
                                  Telephone: 949.705.3000
                         9        Facsimile: 949.724.1201
                      10          Attorneys for Defendants TEXAS DE BRAZIL
                                  (FRESNO) CORPORATION; TEXAS DE BRAZIL
                      11          (CARLSBAD) CORPORATION; TEXAS DE BRAZIL
                                  (CONCORD) CORPORATION; TEXAS DE BRAZIL
                      12          (IRVINE) CORPORATION; TEXAS DE BRAZIL
                                  (OXNARD) CORPORATION
                      13

                      14                                     UNITED STATES DISTRICT COURT
                      15                                    EASTERN DISTRICT OF CALIFORNIA
                      16

                      17          WENDY CHAVEZ, on behalf of             Case No. 1:19-cv-00502-AWI-BAM
                                  herself, and all others similarly
                      18          situated,,                             ORDER RE JOINT STIPULATION TO
                                                                         CONTINUE THE SCHEDULING
                      19                           Plaintiff(s),         CONFERENCE DEADLINE OF JULY
                                                                         16, 2019, SET FORTH IN THE
                      20          v.                                     COURT’S ORDER [ECF 3]
                      21          TEXAS DE BRAZIL (FRESNO)
                                  CORPORATION, a California
                      22          corporation; TEXAS DE BRAZIL
                                  (CARLSBAD) CORPORATION, a
                      23          California corporation; TEXAS DE
                                  BRAZIL (CONCORD)
                      24          CORPORATION, a California
                                  corporation; TEXAS DE BRAZIL
                      25          (IRVINE) CORPORATION, a
                                  California corporation; TEXAS DE
                      26          BRAZIL (OXNARD)
                                  CORPORATION, a California
                      27          corporation; and DOES 1 through 50,
                                  inclusive,
                      28
LITTLE R MEND ELSO N, P .C .
  50 W. San Fernando, 7th Floor
    San Jose, CA 95113.2303
          408.998.4150            Order                                                  (NO. 1:19-CV-00502-AWI-BAM)
                         1
                                                     Defendant(s).
                         2

                         3                                                    ORDER

                         4                 On July 8, 2019, the parties filed a stipulation to continue the Mandatory Scheduling

                         5        Conference approximately 120 days from service of an anticipated Second Amended

                         6        Complaint. The Court, having considered the Parties’ Joint Stipulation for the Continuance

                         7        of the July 16, 2019, Mandatory Scheduling Conference Date, finds that good cause exists to

                         8        continue the date no more than 90 days from the date of the instant request. The Mandatory

                         9        Scheduling Conference is therefore continued to October 8, 2019, at 9:30 AM in

                      10          Courtroom 8 (BAM) before Magistrate Judge Barbara A. McAuliffe. The Mandatory

                      11          Scheduling Conference Order [ECF 3] is hereby modified accordingly.

                      12
                                  IT IS SO ORDERED.
                      13

                      14             Dated:      July 9, 2019                           /s/ Barbara   A. McAuliffe         _
                                                                                  UNITED STATES MAGISTRATE JUDGE
                      15

                      16

                      17

                      18

                      19
                      20

                      21

                      22

                      23

                      24

                      25

                      26
                      27

                      28
LITTLE R MEND ELSO N, P .C .
  50 W. San Fernando, 7th Floor
    San Jose, CA 95113.2303
          408.998.4150                                                          2.                    (NO. 1:19-CV-00502-AWI-BAM)

                                   Order
